United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Hadley, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0197
Issued: May 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2016 appellant filed a timely appeal from a May 12, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment of a scheduled
member or function of the body causally related to his accepted Lyme disease.
FACTUAL HISTORY
On June 16, 2009 appellant, then a 37-year-old biological science technician, filed an
occupational disease claim (Form CA-2) alleging that he contracted Lyme disease and experienced
various symptoms such as headaches, fatigue, muscle weakness, joint pain, and arthritis due to
1

5 U.S.C. § 8101 et seq.

factors of his federal employment. He explained that, on June 5, 2008, he was performing bird
surveys and later that evening pulled two ticks off of his waist. Appellant indicated that in the
weeks leading up to July 1, 2008 he became more fatigued and weak. He reported that he first
became aware of his condition and its relation to his federal employment on July 1, 2008.
Appellant noted that the last date of exposure to his work environment was on July 7, 2009.
OWCP accepted appellant’s claim for Lyme disease; tick-borne fever.
Appellant stopped work effective October 11, 2009 when his temporary appointment
expired. On September 19, 2011 he filed a claim for wage-loss compensation (Form CA-7) for
the period October 12, 2009 to September 10, 2011 and received disability compensation.
In February 2012, appellant began full-time private sector employment delivering auto
parts to various auto shops.
On May 20, 2013 appellant filed a claim for a schedule award (Form CA-7). In a statement
dated September 3, 2013, he indicated that he was submitting documentation in support of his
schedule award claim. Appellant also related that he was enclosing additional documentation to
include hypothyroidism as an accepted condition.
OWCP referred appellant, along with a statement of accepted facts (SOAF) and the medical
record, to Dr. Michael Silverman, a Board-certified internist specializing in infectious diseases,
for a second opinion evaluation to determine whether appellant had a ratable permanent
impairment pursuant to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (A.M.A., Guides)2 due to his accepted Lyme disease
condition.
In an August 29, 2013 second opinion report, Dr. Silverman provided an accurate history
of appellant’s injury and noted that appellant’s claim was accepted for tick bite and Lyme disease.
He related that appellant began to experience symptoms of extreme fatigue, headaches, and muscle
weakness and sought medical treatment on July 14, 2008. Dr. Silverman reviewed appellant’s
medical records and described the medical treatment appellant received. He noted that initial
testing for Lyme disease was negative. Dr. Silverman further noted that the initial enzyme-linked
immunosorbent response (ELISA) test from July 2008 was negative and the Western blot test
except for one band, were both positive. He pointed out that March 8, 2011 laboratory test results
were also negative for Lyme serology and Western blot. Upon physical examination,
Dr. Silverman reported normal head, ear, eyes, nose, and throat examination, normal extremity
examination with full range of motion, and normal neurological examination. He indicated that
laboratory test results were also within normal limits with respect to all types of Lyme and
associated tick-related organisms.
Dr. Silverman opined that appellant had a completely normal physical examination. He
recommended that appellant undergo a functional capacity evaluation (FCE) to determine his
clinical status. Dr. Silverman pointed out that appellant had multiple subjective complaints, which
were not supported by objective findings on both laboratory studies and physical examination.
2

A.M.A., Guides (6th ed. 2009).

2

Regarding whether appellant sustained an impairment rating pursuant to the A.M.A., Guides,
Dr. Silverman opined that there was no evidence that appellant had any permanent impairment
which could be rated for loss of function due to Lyme disease. He pointed out that appellant had
worked full time for AutoZone since February 2012 with physically heavy duties and appeared to
have no significant limitation or restriction to this type of work. Dr. Silverman reported that there
was no clear-cut evidence that appellant had any evidence of Lyme disease or chronic Lyme
disease. He concluded that appellant did not have any current medical condition or disability as a
result of the accepted employment injury.
On September 3, 2013 appellant underwent an FCE by Amanda Gallagher, a physical
therapist. Ms. Gallagher indicated that appellant’s symptoms of chronic fatigue due to his Lyme
disease illness may cause him to be unable to work full time. She explained that because of the
unpredictable nature of appellant’s Lyme disease illness, it was difficult to test during an FCE.
Ms. Gallagher concluded that appellant could seek work in a position which would not require
floor level lifting greater than 40 pounds, and no above waist lifting greater than 45 pounds. She
also noted that appellant should be allowed to sit briefly to rest after prolonged standing (greater
than two hours).
On November 2, 2013 Dr. Lawrence A. Manning, a Board-certified orthopedic surgeon
and OWCP medical adviser, reviewed the evidence of record, including the SOAF,
Dr. Silverman’s August 29, 2013 second opinion report, and the September 3, 2013 FCE. He
noted that appellant’s claim was accepted for Lyme disease. Dr. Manning pointed out that
Dr. Silverman’s August 29, 2013 examination showed no evidence of abnormal joint,
musculoskeletal, central nervous system, or other abnormalities and was an essentially normal
physical examination. He opined that based on the medical records he reviewed there was no
objective evidence of permanent impairment of the bilateral upper or lower extremities.
OWCP denied appellant’s schedule award claim in a decision dated December 16, 2013.
It found that the medical evidence of record did not establish that appellant sustained any
permanent impairment to a scheduled member or function of the body that was causally related to
his accepted employment injury. OWCP found that the reports of Dr. Silverman, the second
opinion examiner, and Dr. Manning, OWCP’s medical adviser, demonstrated that appellant did
not have any ratable permanent impairment pursuant to the A.M.A., Guides and was not entitled
to a schedule award.
On January 13, 2014 appellant requested reconsideration and submitted a position
description for a biological science technician.
By decision dated January 15, 2014, OWCP denied appellant’s reconsideration request. It
found that appellant had not submitted evidence to warrant further merit review under 5 U.S.C.
§ 8128(a). OWCP explained that the evidence appellant submitted was irrelevant or immaterial to
the issue of appellant’s schedule award claim.
On May 9, 2014 appellant again requested reconsideration. In statements dated January 6
and March 1, 2014, he requested a second FCE that would measure the impairment of his physical
abilities with respect to his former employment duties. Appellant noted that the FCE conducted
on September 3, 2013 did not consider the level of delayed fatigue and muscle weakness after the

3

examination was finished. He alleged that permanent impairment of his thyroid gland, as a result
of Lyme disease, should be a basis for a schedule award. Appellant further inquired about when
he could expect a decision on adding hypothyroidism as an accepted condition.
Dr. Silverman provided an addendum report dated April 23, 2014. He related that, upon
review of appellant’s medical records, he found no indication that appellant had hypothyroidism.
Dr. Silverman noted that appellant had normal thyroid tests. He also explained that there was no
clear-cut evidence that hypothyroidism was the result of or secondary to a history of Lyme disease.
Dr. Silverman concluded that there was no additional condition that should be added to appellant’s
claim.
Appellant provided another statement dated July 6, 2014. He alleged that he had not yet
received a formal decision on adding hypothyroidism as an accepted condition. Appellant also
asserted that Dr. Silverman was not qualified to make any conclusions regarding his thyroid issues
because he was not an endocrinologist. He pointed out that in January and February 2009 he tested
positive for many laboratory test and diagnostic examination results, which were indicative of
thyroiditis or thyroid disease. Appellant alleged that his Lyme disease, which went undiagnosed
and untreated for seven months, caused him to develop thyroiditis and an overactive hyperthyroid.
He asserted that his thyroid had remained in a hypothyroid state, for which he took medication to
control.
Along with his statements, appellant also provided medical reports dated from 2008 and
2009. He submitted various laboratory test results and diagnostic scan reports from 2008 to 2009,
which were indicative of thyroid disease. Appellant also provided several reports from Dr. Levin
dated March 11 to July 16, 2009. In a March 11, 2009 statement, Dr. Levin reported that appellant
had shown a strongly positive Lyme Dot Antigen test. He related that it was conceivable that
appellant’s thyroiditis was a manifestation of Lyme disease.
By decision dated July 18, 2014, OWCP denied appellant’s request to expand the
acceptance of his claim to include hypothyroidism or thyroiditis. It found that the medical
evidence of record did not establish that appellant’s diagnosed thyroid condition resulted from his
employment injury. OWCP noted that the medical reports from appellant failed to establish a
causal relationship between appellant’s accepted Lyme disease injury and his thyroid condition.
On December 16, 2014 appellant requested reconsideration of the December 16, 2013
decision. In support of his request, appellant submitted various diagnostic examination and
laboratory test results dated August 10, 2003 to April 9, 2014. He resubmitted a position
description for biological science technician and Mr. McCauley’s December 10, 2012 statement
regarding appellant’s employment duties. Appellant also provided an August 6, 2008 medical
report from Shawna Biowc, a nurse practitioner regarding treatment for his complaints of body
aches, joint stiffness, or sleep problems. He resubmitted Dr. Levin’s July 16, 2009 report and
Dr. Armenti-Kapros’ April 1, 2009 report.
Dr. Anastasia Cleary, a family practitioner, treated appellant and provided an attending
physician’s report (Form CA-20) dated December 2, 2014. She related appellant’s complaints of
fatigue and joint pain and noted a diagnosis of chronic Lyme disease. Dr. Cleary checked a box
marked “yes” indicating that appellant’s condition was caused or aggravated by factors of his

4

federal employment. She described the treatment appellant received and opined that he was totally
disabled. In a December 4, 2014 work capacity evaluation form, Dr. Cleary noted that appellant’s
claim was accepted for tick-borne fever and Lyme disease. She indicated that appellant was unable
to perform his job.
By decision dated March 12, 2015, OWCP denied modification of its December 16, 2013
decision. It found that the medical evidence submitted with appellant’s reconsideration request
failed to support a measurable impairment of a scheduled member or function of the body pursuant
to the A.M.A., Guides.
On February 16, 2016 appellant again requested reconsideration. In a July 25, 2015
statement, he indicated that he was requesting reconsideration based upon a May 24, 2015
impairment evaluation performed by Dr. Christopher R. Brigham, Board-certified in family and
occupational medicine. Appellant explained that he was also submitting unbiased information
concerning Lyme disease, which he believed supported his previous complaints of residual
symptoms from Lyme disease. He reported that approximately 10 to 20 percent of patients with
Lyme disease have symptoms that last months to years after treatment. Appellant noted that these
symptoms could include muscle and joint pains, cognitive difficulties, sleep disturbances, or
fatigue. He reported that this condition is referred to as post-treatment Lyme disease syndrome
(PTLDS) and that the exact cause of PTLDS was not yet known. Appellant indicated that most
individuals with Lyme disease respond well to antibiotics and had a full recovery, but a small
percentage of individuals may continue to experience recurring symptoms.
In a May 24, 2015 report, Dr. Brigham related that appellant worked for the employing
establishment and noticed two tick bites around his waist in June 2008. He reported that appellant
complained of overall muscle pains, episodic pain upper back pain, base of neck, and upper arm
posterior shoulder pain. Dr. Brigham also noted that appellant complained of sensation
“weakness,” particularly in the legs. He reported normal range of motion of appellant’s cervical
spine, shoulders, elbows, wrists, lumbar spine, hips, knees, and ankles. Dr. Brigham indicated that
appellant complained of weakness and pain in his thighs after completing the progressive inertia
lifting test.
In a May 24, 2015 impairment rating assessment report, Dr. Brigham related appellant’s
complaints of multiple systems and functional difficulties, which he attributed to Lyme disease.
He indicated that subjective complaints were more marked than objective. Dr. Brigham reported
an MMI date of April 27, 2015. He explained that under the A.M.A., Guides there was no ratable
impairment for Lyme disease, but there may be impairment for organ system dysfunction
secondary to the disease. Dr. Brigham related that, although appellant had musculoskeletal
symptoms, he did not have ratable impairment per the musculoskeletal chapters. He opined that
appellant may have impairment based on the subjective report of pain according to Chapter 3 and
outlined the steps for assessment. Dr. Brigham related that, based on appellant’s Pain Disability
Questionnaire (PDQ) score of 87, he would be classified as “moderate.” He explained that
according to Table 3-1 Pain-Related impairment and whole person impairment based on PDQ
appellant had one percent whole person impairment. Dr. Brigham noted that, if appellant was
rated for thyroid abnormalities under Table 10-6, it was “probable” that appellant would be
assigned class 1 for one percent impairment rating. He also indicated that there could be a ratable
impairment for psychiatric symptoms, including depression, but there was inadequate information

5

to assess this rating. Dr. Brigham calculated that the one percent whole person impairment for
pain and the additional one percent whole person impairment, if rated for thyroid disease, would
total two percent whole person impairment. He reported that a conservative approach, “including
raising questions about the appropriateness of rating pain and questioning the relationship between
his Lyme disease and thyroid disease, would result in the conclusion there is no ratable
impairment.” Dr. Brigham concluded that, if provided with “the benefit of the doubt,” there was
two percent whole person permanent impairment.
By decision dated May 12, 2016, OWCP denied modification of its March 12, 2015
decision. It found that the medical evidence of record was insufficient to support a permanent
impairment of a scheduled member or function of the body under the A.M.A., Guides. OWCP
determined that Dr. Brigham did not provide a definitive conclusion that appellant sustained a
permanent impairment of a scheduled member of his body due to his accepted Lyme disease
condition.
LEGAL PRECEDENT
A claimant seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim.3 With respect to a schedule award, it is the claimant’s burden
of proof to establish a permanent impairment of the scheduled member as a result of his or her
employment injury.4 A claimant may seek an increased schedule award if the evidence establishes
that he or she sustained an increased impairment causally related to an employment injury.5 The
medical evidence must include a detailed description of the permanent impairment.6
The schedule award provisions of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has

3

John W. Montoya, 54 ECAB 306 (2003).

4

Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L. Meehan, 53 ECAB 229 (2001).

5

See Rose V. Ford, 55 ECAB 449 (2004).

6

See Vanessa Young, 55 ECAB 575 (2004).

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

6

concurred in such adoption.9 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2009.10
No schedule award is payable for a member, function, or organ of the body that is not
specified in FECA or the implementing regulations.11 The list of scheduled members includes the
eye, arm, hand, fingers, leg, foot, and toes.12 Additionally, FECA specifically provides for
compensation for loss of hearing and loss of vision.13 By authority granted under FECA, the
Secretary of Labor expanded the list of scheduled members to include the breast, kidney, larynx,
lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina, and skin.14
In 1966, amendments to FECA modified the schedule award provision to provide for an
award for permanent impairment of a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.15
ANALYSIS
OWCP accepted appellant’s claim for tick bite and Lyme disease. On May 20, 2013
appellant filed a claim for a schedule award. OWCP denied his schedule award claim, finding that
the medical evidence of record failed to establish that he sustained any permanent impairment to
a scheduled member of the body causally related to the accepted injury. The Board finds that
appellant has not established entitlement to a schedule award because the medical evidence of
record does not support any permanent impairment of a scheduled member or function of the body
due to his accepted Lyme disease condition.
In support of his schedule award claim, appellant submitted a May 24, 2015 impairment
rating report by Dr. Brigham. He provided examination findings of normal range of motion of
appellant’s cervical spine, shoulders, elbows, wrists, lumbar spine, hips, knees, and ankles.
Dr. Brigham reviewed appellant’s history and reported an MMI date of April 27, 2015. He
explained that under the A.M.A., Guides there was no ratable impairment for Lyme disease, but
there may be impairment for organ system dysfunction secondary to the disease. Dr. Brigham
indicated that according to the A.M.A., Guides, Table 3-1, Pain-Related impairment, appellant
would be rated as one percent whole person impairment. Although he found a one percent whole
person impairment due to pain, FECA, as noted, does not allow schedule awards for impairment
9

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.806.6.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
11

W.C., 59 ECAB 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

12

5 U.S.C. § 8107(c).

13

Id.

14

20 C.F.R. § 10.404(b).

15
See T.O., Docket No. 16-1328 (issued March 13, 2017); O.H., Docket No. 15-1692 (issued January 4, 2016); see
also George E. Williams, 44 ECAB 530 (1993).

7

of the body as a whole.16 Accordingly, Dr. Brigham’s whole person impairment rating based on
pain-related impairment does not comport with OWCP’s procedures and is insufficient to establish
any ratable impairment.17
Dr. Brigham also noted that under Table 10-6, it was “probable” that appellant would be
assigned class 1, resulting in one percent whole person impairment rating, if appellant was rated
for thyroid abnormalities, as previously noted schedule awards are not allowed for impairment of
the body as a whole.18 The Board also notes that as OWCP has not accepted appellant’s condition
for a thyroid condition, he is not entitled to a schedule award for this condition.19
OWCP referred appellant to Dr. Silverman, a Board-certified internist, to determine the
nature and extent of any employment-related impairment. OWCP’s medical adviser, Dr. Manning,
reviewed the August 29, 2013 second opinion report of Dr. Silverman, who found normal head,
ear, eyes, nose, and throat examination, normal extremity examination with full range of motion,
and normal neurological examination. He further reported that laboratory test results were within
normal limits with respect to all types of Lyme and associated tick-related organisms.
Dr. Silverman also pointed out that March 8, 2011 laboratory test results were also negative for
Lyme serology and Western blot. He related that appellant had multiple subjective complaints,
which were not supported by objective findings on both laboratory studies and physical
examination. Regarding whether appellant sustained an impairment rating pursuant to the sixth
edition of the A.M.A., Guides, Dr. Silverman opined that there was no evidence that appellant had
any need for impairment calculated for Lyme disease or any loss of function due to Lyme disease.
He concluded that appellant did not have any current impairment or disability as a result of the
employment injury.
In a November 2, 2013 report, Dr. Manning, an OWCP medical adviser, reviewed
appellant’s case, including the SOAF and Dr. Silverman’s August 29, 2013 second opinion report.
He noted that appellant’s claim was accepted for Lyme disease. Dr. Manning pointed out that
Dr. Silverman’s August 29, 2013 examination showed no evidence of abnormal joint,
musculoskeletal, central nervous system, or other abnormalities and was an essentially normal
physical examination. He also pointed out that a September 3, 2013 FCE showed that appellant
had high physical effort over liability. Dr. Manning opined that the medical records showed no
objective evidence of permanent impairment of the bilateral upper or lower extremities. The Board
finds that OWCP’s medical adviser, Dr. Manning, properly reviewed the medical record and found
no basis for rating impairment to a scheduled member of the body.20 He noted that there was no
objective medical evidence of impairment of the bilateral upper or lower extremities resulting from
16

J.G., Docket No. 12-0995 (issued October 22, 2012).

17

See H.L., Docket No. 12-0510 (issued August 15, 2012).

18

Supra note 14.

19

Id.; see also T.M., Docket No. 15-1477 (issued October 22, 2015).

20

The Board notes that it is appropriate for an OWCP medical adviser to review the clinical findings of the
examining physician to determine the permanent impairment. Federal (FECA) Procedure Manual, Part 3 -- Medical,
OWCP Directed Medical Examinations, Chapter 3.200.4 (October 1990); Tommy R. Martin, 56 ECAB 273 (2005).

8

appellant’s accepted Lyme disease condition and that, therefore, there was no ratable impairment
of a scheduled member under the sixth edition of the A.M.A., Guides.
The additional medical reports, diagnostic scan reports, and laboratory test results are also
insufficient to establish appellant’s entitlement to a schedule award for impairment of a scheduled
body member as none of the physicians reached any conclusion with regard to permanent
impairment.21 Appellant has submitted no other current medical evidence in conformance with
the sixth edition of the A.M.A., Guides addressing how he has a ratable impairment of a scheduled
body member. Accordingly, the weight of the medical opinion evidence is accorded to
Dr. Manning’s November 2, 2013 report in which he interpreted the clinical findings of and
Dr. Silverman’s August 29, 2013 second opinion report.
On appeal appellant asserts that he continues to suffer from permanent effects of Lyme
disease. He contends that Dr. Brigham determined that he was entitled to a schedule award for a
two percent whole person impairment. As explained above, however, Dr. Brigham’s report does
not comport with the A.M.A., Guides and OWCP’s procedures and is, therefore, insufficient to
establish the extent of any ratable permanent impairment as a result of appellant’s accepted Lyme
disease condition.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing a progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish entitlement to
permanent impairment of a scheduled member or function of the body causally related to his
accepted Lyme disease condition.

21

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

9

ORDER
IT IS HEREBY ORDERED THAT the May 12, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

